FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment, Response, and Declaration filed August 19, 2022.  Claims 30, 38, and 41 have been amended.  Claims 36-37 and 42-49 remain withdrawn, and claims 30-35 and 38-41 remain under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior rejection of claim 38 under 35 USC 112(b)/second paragraph (although the claim remains indefinite for the reasons given below).  Claims 30-35, 38, and 40-41 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group I, and of the species of the locus of SEQ ID NO: 6, in the reply filed on 01/14/2022 is again acknowledged.
Claims 42-49 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.
Claims 36-37 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.
Claim Objections
Claim 39 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (as directed to the elected species) and any intervening claims, as the prior art does not teach or suggest the use of a control locus of SEQ ID NO: 7 in combination with a target restriction locus of SEQ ID NO: 6 in a method as claimed.
Declaration
The Declaration under 37 CFR 1.132 filed August 19, 2022 is insufficient to overcome the rejection of claims 30-35 and 40-41 based upon Pfeifer et al (US 8,399,193 [19 March 2013]; previously cited) in view of Ellinger et al (Journal of Urology 182:324-329 [July 2009]; previously cited), for the reasons discussed below following the prior art rejection.
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is indefinite because it is unclear how the amended “amplifying” step and new “generating” step relate back to the “providing” and “digesting” of the claim.  The amended “amplifying’ simply states “amplifying the first and second control DNA to provide a first control DNA amplification product and a second control DNA amplification product”.  While this step is preceded by a step of “digesting the first and second control DNA with the methylation-sensitive restriction endonuclease”, there is no longer a reference in the “amplifying” step to the restriction locus, nor is there any reference to the use of products of the “digesting” in the “amplifying”. While some persons of skill in the art might interpret the claims as requiring use of the products of the “digesting” in the “amplifying”, others would not; as a result, the relationship between the first and second portions of the claim (as specified above) are unclear; as a result of this lack of clarity, it is also not clear what is required by the “generating” of the claim (as the products being employed in this step are not made clear by the preceding steps).  Accordingly, further clarification is required.  
Claim Rejections - 35 USC § 112(d)/fourth paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claim 41 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Again, claim 40, from which claim 41 depends, requires “determining that lung cancer is present in the human subject”.  Claim 41, while amended to remove language noted in a prior rejection on the same grounds, now recites “further comprising confirming the presence of the lung cancer by biopsy when the subject is identified as having lung cancer”.  Thus, this claim language continues to indicate that the claim encompasses embodiments in which the subject is not identified as having lung cancer.  Given that claim 40 requires determining “that lung cancer is present”, claim 41 as amended still does not properly depend from claim 40.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 30-35 and 40-41 remain rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al (US 8,399,193 [19 March 2013]; previously cited) in view of Ellinger et al (Journal of Urology 182:324-329 [July 2009]; previously cited), for essentially the same reasons set forth in the prior Office action.
It is reiterated that the species under consideration is a restriction locus located in instant SEQ ID NO: 6.
Pfeifer et al disclose methods of diagnosing lung cancer that rely on detection of aberrant DNA methylation (see entire reference).  Embodiments taught by Pfeifer et al include methods comprising detection of DNA hypermethylation (relative to non-cancerous DNA) at one or more of several markers set forth in their Table 2 as an indicator of lung cancer (specifically squamous cell carcinoma); among the markers taught by Pfeifer et al is their SEQ ID NO: 38, which contains instant SEQ ID NO: 6, as illustrated below (see the Description of the invention at col 5, line 45-col 10, line 53; Example 2, including Table 2; and the reference to Table 2 at, e.g., col 7, lines 26-28, and lines 38-40; see col 6, lines 21-28 regarding hypermethylation compared to normal DNA):
	
Query Match             100.0%;  Score 73;  DB 25;  Length 3297;
  Best Local Similarity   100.0%;  
  Matches   73;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGGCCGCGAGCGCGGCGCGATCAGTAGCGCCCACTAACAGTTCGTTCTGCACGGCGGAGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2944 AGGCCGCGAGCGCGGCGCGATCAGTAGCGCCCACTAACAGTTCGTTCTGCACGGCGGAGC 3003

Qy         61 GCGAGACCGCGGA 73
              |||||||||||||
Db       3004 GCGAGACCGCGGA 3016

Pfeifer et al teach various alternative methods known in the art that may be applied to detection of hypermethylation of their disclosed markers, including methylation detection techniques that rely on differential methylation at cytosines, which differential methylation may be exploited via the use of methylation sensitive restriction enzymes such as HhaI (i.e., one of the enzymes specified in applicant’s dependent claim 33) (see, e.g., col 8, lines 1-55 [noting the reference to HhaI at line 5]), and col 9, line 54-col 10, line 3).  It is also noted that Pfeifer et al disclose that their methods may be practiced on a variety of known types of bodily fluid samples including blood or serum (see, e.g., col 6, lines 21-40; col 7, lines 18-25).  
While Pfeifer et al disclose the sequence of SEQ ID NO: 6 as a hypermethylated target biomarker for use in lung cancer detection, and teach the use of various techniques employing digestion with methylation-sensitive restriction endonucleases in performing such detection (which would have suggested to one of ordinary skill in the art the use of any such technique in detection of the targets disclosed by Pfeifer et al in a subject suspected of having lung cancer), Pfeifer et al do not disclose methods including the specific steps of claim 30, in which amplification of a target sequence and control sequence are performed, the signal intensity of amplification products is determined, and a ratio of these signal intensities calculated to measure a methylation ratio (see (b)-(d) of claim 30).
Ellinger et al disclose methods for detecting hypermethylation of cell-free circulating cancer DNA that is present in association with testicular cancer (see entire reference).  The method taught by Ellinger et al comprises steps of digestion of cell-free DNA with methylation restriction enzymes including HinP1I (i.e., a preferred enzyme of dependent claim 33), real time PCR amplification of target DNA with co-amplification of an ACTB gene control, determining levels of each product based on fluorescent signals, and calculation of a ratio of the normalized amount of methylated templates to control (ACTB) templates for each sample, resulting in measurement of “methylation ratio” (see page 325 under the heading “DNA Isolation and CpG Hypermethylation Analysis”, particularly the right column, bridging to the left column on page 326); this technique taught by Ellinger et al includes steps corresponding to those of claim 30.  Ellinger et al teach that this technique is advantageous as compared to prior art techniques employing methylation-specific PCR, in which “approximately 90% of DNA is degraded during bisulfite modification” (page 325, left column).  
In view of the teachings of Ellinger et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have substituted the technique of Ellinger et al for any of the techniques taught by Pfeifer et al aimed at detecting hypermethylation within Pfeifer et al’s SEQ ID NO: 38, and thereby to have performed a method meeting the requirements of the claims.  An ordinary artisan would have been motivated to have made such a modification for the benefit of achieving detection of hypermethylation, particularly when using a sample including only a small amount of input DNA, such as serum or plasma, for the benefit of making more efficient use of the available DNA in the sample (i.e., avoiding the loss of 90% of DNA referenced by Ellinger et al).
With further regard to dependent claim 31, it is noted that Pfeifer et al disclose the use of any bodily fluid sample including blood and serum, and that Ellinger et al exemplify the use of their method with serum; an ordinary artisan would have recognized that any bodily fluid (including either plasma or serum) could have been successfully used to achieve the predictable result of detecting hypermethylation; another motivation for use of plasma would simply be any instance in which it is the most readily available sample (again, given the teaching in the art of the use of a “bodily fluid”).  Regarding dependent claim 32, Ellinger et al teach the use of an ACTB control meeting the requirements of the claim, as noted above.  Regarding claim 33, it is again noted that Pfeifer et al teach HhaI is a methylation sensitive restriction enzyme useful in detection of DNA hypermethylation, while Ellinger et al provide this teaching with regard to HinP1I.  Regarding claims 34-35, it is reiterated that Ellinger et al teach the use of real-time PCR, as well as ratio calculations meeting the requirements of the claims (and employing melting curve analysis to determine copy number, etc.; see page 325, right column).  Regarding claims 40-41, it is reiterated that the combined teachings of Pfeifer et al and Ellinger et al suggest methods including steps employing a methylation ratio, as outlined above, which methods are applied to lung cancer detection/diagnosis.  Claim 41 as amended remains broader than claim 40 (as discussed above), and is only performed when the condition of actual cancer detection/identification is met; as the claim does not require anything beyond what is required by independent claim 30, it is obvious at least for the reasons already indicated.
The reply of August 19, 2022 traverses the rejection on the following grounds.  
Applicant notes that the traversal is supported by the Declaration under 37 CFR 1.132 by Dr. Adam Wasserstrom (“the Declaration”) (see Reply at page 7, as well as pages 9-11); thus, applicant’s remarks and the Declaration are addressed together herein.
The reply summarizes the rejection, and urges that the combination of Pfeifer et al and Ellinger et al does not render the claims obvious (Reply page 8).  The reply notes that SEQ ID NO: 38 of Pfeifer et al is 3297 nucleotides in length, while instant SEQ ID NO: 6 is “a 73-nucleotide region”, and further argues that Pfeifer et al employ a COBRA assay that is “typically used because it is quantitative, in that methylation levels can be directly determined on a CpG-by-CpG basis across a given CpG island”, while the claimed method ‘focuses on shorter stretches of DNA” such as SEQ ID NO: 6 (Reply page 8; Declaration paragraphs 3-7).  Applicant urges that the cited art does not provide sufficient motivation to “arrive at SEQ ID NO: 6 as a lung cancer marker” with a reasonable expectation of success (Reply page 8), and further argues that the Declaration provides evidence that “the properties of the claimed invention are unexpectedly superior” to the methods taught by the prior art (Reply page 9).  Both the Reply and the Declaration summarize further experiments conducted by Dr. Wasserstrom to compare the claimed invention as practiced on instant SEQ ID NO: 6 as compared to SEQ ID NO: 38 of Pfeifer et al “with regard to the ability of each sequence to distinguish lung cancer patients from control patients” (Reply pages 9-10; Declaration paragraphs 9-13).  The Reply also cites to paragraph 14 of the Declaration, noting that Dr. Wasserstrom has urged that “nothing in Pfeifer et al suggests that one should use anything other than the entire 3297 nucleotide sequence, and certainly would not lead one to the particular 73-nucleotide SEQ ID NO: 6 or suggest that if one does so, one would see an improved result” (Reply page 10).  The reply also summarizes paragraph 15 of the Declaration, in which Dr. Wasserstrom argues that the combination of Pfeifer et al in view of Ellinger et al “does not suggest that one could obtain a significant improvement in diagnostic accuracy by the combination” (Reply pages 10-11; Declaration paragraph 15).
These arguments and evidence have been thoroughly considered but are not persuasive.
First, with regard to the alleged unexpected results evidenced by the Declaration, it is noted that such results must be commensurate in scope with the claims (see MPEP 716.02(d)).  In the instant case, the evidence provided in the Declaration was obtained via a different methodology than that which is presently claimed (see in particular paragraphs 10-13 of the Declaration, which describe isolation and digestion of DNA, following by sequencing and the alignment of sequencing reads).  Further, as the identities of the restriction enzymes employed in the methods described in the Declaration are not provided, it is not possible to meaningfully analyze what those results indicate with respect to the methods actually being claimed.  Pfeifer et al disclose their SEQ ID NO: 38 as a target sequence that is hypermethylated in lung cancer, while applicant’s instant SEQ ID NO: 6 is disclosed as a restriction product targeted (via amplification) for specific analysis; the practice of methods of the type claimed on the larger target sequence of Pfeifer et al would be expected to result in the production of smaller fragments (including SEQ ID NO: 6), depending upon the identities of the restriction enzymes used (and the cited prior art in fact suggests the use of the preferred enzymes of the claims in assays aimed at determining differences in methylation, as discussed in the rejection).  Thus, the comparison described in the Declaration and discussed in Applicant’s remarks does not reasonably support a conclusion that the methods of the present claims are unexpectedly superior to the prior art.  Additionally, regarding the comparison with Pfeifer et al individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Regarding the argument that Pfeifer et al in view of Ellinger et al do not “suggest that one could obtain a significant improvement in diagnostic accuracy”, it is noted that the evidence provided is not indicative of such an improvement (again, because a nexus is lacking with the methods actually claimed and under examination herein, and because it is not otherwise possible to conclude [based on the information provided] whether the claimed methods actually provide such an improvement).  Accordingly, the rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634